           Case 3:20-cv-00112-JAG Document 51 Filed 05/05/20 Page 1 of 2 PageID# 484
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                  Eastern District
                                               __________  DistrictofofVirginia
                                                                        __________


                    Cambridge Ret. Sys.                         )
                             Plaintiff                          )
                                v.                              )      Case No.    3:20-cv-00112
                Jeld-Wen Holding, Inc. et al                    )
                            Defendant                           )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Jeld-Wen Holding, Inc., Mark A. Beck, L. Brooks Mallard, Gary S. Michel                                      .


Date:          05/05/2020                                                                /s/ Garrett H. Hooe
                                                                                          Attorney’s signature


                                                                                          Garrett H. Hooe (Va. Bar No. 83983)
                                                                                      Printed name and bar number
                                                                                        McGuireWoods LLP
                                                                                         800 East Canal St.
                                                                                        Richmond, VA 23219

                                                                                                Address

                                                                                     ghooe@mcguirewoods.com
                                                                                            E-mail address

                                                                                           (804) 775-1065
                                                                                           Telephone number

                                                                                           (804) 698-2079
                                                                                             FAX number
  Case 3:20-cv-00112-JAG Document 51 Filed 05/05/20 Page 2 of 2 PageID# 485




                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 5, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will automatically e-mail notification of such

filing to all counsel of record.



By:    /s/ Garrett H. Hooe_____
                                              Garrett H. Hooe (Va. Bar No. 83983)
                                              MCGUIREWOODS LLP
                                              800 East Canal Street
                                              Richmond, Virginia 23219
                                              Telephone: (804) 775-1065
                                              Facsimile: (804) 698-2079
                                              ghooe@mcguirewoods.com
